                          UNITED STATED BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT

IN RE:                                                CHAPTER 13
         Scott C Denson                               CASE NUMBER: 18-32635
                                                      JUDGE Daniel S Opperman

      Debtor(s).
_____________________________________/

    OBJECTION TO CLAIM #12 OF TOYOTA MOTOR CREDIT CORPORATION

        NOW COMES Debtors, by and through their attorney, and hereby objects to claims #12
filed by Toyota Motor Credit Corporation. (hereinafter “Creditor”) on the following basis:

         1. On January 16, 2019, Creditor filed claim #12 in the amount of $15,285.56 for
            secured claim on 2014 Toyota Camry.

         2. Debtor prior to filing Bankruptcy hired Toyota Finance Corps mediary to sell the
            vehicle on Craigslist. The vehicle was sold and the mediary informed the Debtor that
            the check had cleared allowing the Buyer to take possession of the 2014 Toyota
            Camry with a clear title. Days after the sale, Toyota Finance Corp contacted the
            Debtor stating that the check did not actually clear making the Debtor responsible for
            the remaining balance. (Exhibit A)

         3. Debtor objects to the secured claim as the balance has been paid in full (Exhibit B).

         4. Debtor has also received an overpayment refund from Toyota Motor Credit
            Corporation proving that the debt has been paid in full (Exhibit C).

         5. Debtor has a pending litigation against Toyota Motor Credit Corporation, as indicated
            on Schedule B of the Bankruptcy Petition. Debtor’s attorney is Dani Liblang,
            Liblang & Associates, 346 Park St, Birmingham, MI 48009, (248) 540-9270.

         6. That Debtor requests that the Court Deny Toyota Motor Credit Corporation’s Claim
            as the debt has been paid in full.

   WHEREFORE, Debtors pray this Honorable Court enter an order denying the Creditor’s
claim, #12 as the debt had been paid in full.


Dated: February 12, 2019                               /s/ Anthony Abueita
                                                      Anthony Abueita P70755
                                                      Attorney for Debtor
                                                      703 S. Grand Traverse
                                                      Flint, MI 48502
                                                      810.235.8669
                                                      abueitalaw@gmail.com

  18-32635-dof       Doc 41     Filed 02/12/19     Entered 02/12/19 12:07:04        Page 1 of 5
                          UNITED STATED BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT

IN RE:                                             CHAPTER 13
         Scott C Denson                            CASE NUMBER: 18-32635
                                                   JUDGE Daniel S Opperman

      Debtor(s).
_____________________________________/



  ORDER GRANTING OBJECTION TO CLAIM #12 OF TOYOTA MOTOR CREDIT
                         CORPORATION

        This matter having come on for hearing before the Court by way of the objection of the
Debtor to the allowance of the claim of the above referenced creditor, service having been made
with a notice of hearing allowing a thirty (30) day notice pursuant to Bankruptcy Rule 3007, a
hearing having been held, the Court having heard the matter in open Court and for the reason
stated on the record;

         NOW THEREFORE,

        IT IS HEREBY ORDERED that the Creditor’s claim, #12 is denied as debt has been
paid in full.




  18-32635-dof      Doc 41    Filed 02/12/19    Entered 02/12/19 12:07:04      Page 2 of 5
                                UNITED STATED BANKRUPTCY COURT
                       UNITED STATES BANKRUPTCY COURT
           EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION AT FLINT

IN RE:                                                     CASE NO.: 18-32635
         Scott C Denson                                    CHAPTER 13 PROCEEDINGS
                                                           JUDGE DANIEL S. OPPERMAN

                Debtor(s)                 /

    NOTICE TO RESPONDANT OF OBJECTION TO CLAIM #12 OF TOYOTA MOTOR
                                      CREDIT CORPORATION


        PLEASE TAKE NOTICE that Anthony Abueita, PLC, Attorney for Debtor, has filed a an
objection to your claim in this bankruptcy case.

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in the bankruptcy case. (If you do not have an attorney, you may
wish to consult one.) Your claim may be reduced, modified or denied.

        If you do not want the court to deny or change your claim, then on or before 7 days prior to said
hearing date, you or your attorney must:

              1. File with the court a written response or answer, explaining your position at:
                                       United States Bankruptcy Court
                                226 W Second Street, Flint, Michigan 48502

         If you mail your response to the court for filing, you must also mail it early enough so the court
will receive it on or before the date stated above.
You must also mail a copy to:

                                         Anthony Abueita, PLC
                                703 S Grand Traverse Ave, Flint, MI 48502

 2. If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion and
               you will be served with a notice of the date, time and location of the hearing.

         If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion or objection and may enter an order granting that relief.

Dated: February 12, 2019
                                                                                    /s/ Anthony Abueita
                                                                                    Anthony Abueita
                                                                                    P70755
                                                                                    Attorney for Debtor
                                                                                    703 S. Grand Traverse
                                                                                    Flint, MI 48502
                                                                                    810.235.8669
                                                                                    abueitalaw@gmail.com




   18-32635-dof       Doc 41       Filed 02/12/19      Entered 02/12/19 12:07:04            Page 3 of 5
                          UNITED STATED BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT


IN RE:                                               CHAPTER 13
         Scott C Denson                              CASE NUMBER: 18-32635
                                                     JUDGE Daniel S Opperman

      Debtor(s).
_____________________________________/

                                     PROOF OF SERVICE

    I, Anthony Abueita, hereby swear under penalty of perjury that on the date indicated below, I
served copies of the following documents:

         1. OBJECTION TO CLAIM #12 OF TOYOTA MOTOR CREDIT
            CORPORATION
         2. NOTICE OF OBJECTION TO CLAIM
         3. NOTICE OF HEARING
         4. PROOF OF SERVICE

Upon the following parties at the addresses as indicated below by first class mail of the following
documents:

Toyota Motor Credit Corporation
P.O. Box 9013
Addison, TX 75001

Toyota Motor Credit Corporation
PO BOX 9490
Cedar Rapids, IA 52409

Jason A Cottrill
Bonial & Associates, PC
PO BOX 9013
Addison TX, 75001

and the US Trustee and Chapter 13 Trustee via ECF.

February 12, 2019                                     /s/ Anthony Abueita
                                                     Anthony Abueita P70755
                                                     Attorney for Debtor
                                                     703 S. Grand Traverse
                                                     Flint, MI 48502
                                                     810.235.8669
                                                     abueitalaw@gmail.com

  18-32635-dof      Doc 41     Filed 02/12/19     Entered 02/12/19 12:07:04        Page 4 of 5
                          UNITED STATED BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT

IN RE:                                           CHAPTER 13
         Scott C Denson                          CASE NUMBER: 18-32635
                                                 JUDGE Daniel S Opperman

      Debtor(s).
_____________________________________/

                                 NOTICE OF HEARING

       Please take notice that a hearing on the Debtor's OBJECTION TO CLAIM #12 OF
TOYOTA MOTOR CREDIT CORPORATION will be held at US Bankruptcy Court
Courtroom, 226 West Second St, Flint, MI 48502 on _March 19, 2019_ at 9:00 a.m.


February 12, 2019                                 /s/ Anthony Abueita
                                                 Anthony Abueita P70755
                                                 Attorney for Debtor
                                                 703 S. Grand Traverse
                                                 Flint, MI 48502
                                                 810.235.8669
                                                 abueitalaw@gmail.com




  18-32635-dof      Doc 41    Filed 02/12/19   Entered 02/12/19 12:07:04   Page 5 of 5
